In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                    ___________________________
                         No. 02-22-00177-CV
                    ___________________________

IN RE THE WINERY@AUBREY, INC., KELBY TRUSTY, AND SHARI TRUSTY,
                          Relators




                           Original Proceeding
              481st District Court of Denton County, Texas
                      Trial Court No. 21-0026-431


              Before Walker, J.; Sudderth, C.J.; and Bassel, J.
                   Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and motion

for temporary relief and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus is denied and motion for temporary relief is

denied as moot.

                                                    Per Curiam

Delivered: May 19, 2022




                                         2